Chief Justice Robertson
delivered the Opinion of the Court.
The plaintiff having been fined five hundred dollars, on conviction, upon an indictment charging him with having set up, and kept a gaming table, and induced others to bet at it—only two questions are presented on this writ of error, prosecuted by him, to reverse the judgment: First:—whether the proof was sufficient. Second—whether offences, which may be distinct, being charged in the same count, the indictment is good?
We are of opinion that there is no error. First. The evidence was sufficient to authorize the finding, that the facts charged were true; and to justify the deduction also, that the offence charged had been committed since the date of a previous offence of a similar character, for which the plaintiff liad been before convicted. Second. 'Although the setting up of a gaming table may alone be an indictable offence, the keeping of such table, and the inducing of any person to bet upon it, another, when each shall have been committed by different persons, or at different times; nevertheless, as they are co-operating acts, constituting altogether one of-fence, when committed by the same person, at the same time, an indictment for that combined act in violation of law, may properly charge the whole in one count; and but one punishment can be inflicted, as- for one offence.
Wherefore, the judgment must be. affirmed,